Citation Nr: 1735526	
Decision Date: 08/28/17    Archive Date: 09/06/17

DOCKET NO.  13-21 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for hypertension.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD), or as a due to exposure to herbicide agents.

3.  Entitlement to a level of spousal benefits higher than aid and attendance.


REPRESENTATION

Veteran represented by:	National Association for Black Veterans, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

R. Scarduzio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to March 1970, to include service in the Republic of Vietnam.  His awards and decorations include a Purple Heart, a Bronze Star, and a Combat Infantryman Badge, among others.

This matter comes before the Board of Veterans' Appeals (Board) from July 2010 and January 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in May 2017.  A transcript of the hearing is of record. 

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A May 2009 rating decision denied the Veteran's claim for entitlement to service connection for hypertension; the Veteran did not appeal that decision in a timely manner and no new and material evidence was submitted within one year of the rating decision.

2.  Evidence received since the May 2009 rating decision is not cumulative or redundant of the evidence previously of record and relates to unestablished facts necessary to substantiate the claim of entitlement to service connection for hypertension.
3.  The Veteran is in receipt the maximum amount of special monthly compensation (SMP) for aid and attendance of his spouse, effective March 1, 2005; there are no VA regulations which allow for a higher level of aid and attendance for spouses of veterans.


CONCLUSIONS OF LAW

1.  The May 2009 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009); currently, 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

2.  New and material evidence has been received to reopen the claims of entitlement to service connection for hypertension.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The Veteran is not entitled to a level of spousal benefits higher than aid and attendance.  38 U.S.C.A. §§ 1114, 1115, 5107 (West 2014); 38 C.F.R. §§ 3.350, 3.351 (2016); Sabonis v. Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

New and Material Evidence

The Veteran's initial claim for entitlement to service connection for hypertension was denied in a May 2009 rating decision. 
Generally, if a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold to reopen the claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The RO denied the Veteran's claim for service connection for hypertension in a May 2009 rating decision, finding insufficient evidence to establish that the disability was related to the Veteran's military service, including as a result of herbicide exposure in the Republic of Vietnam.  The Veteran was provided notice of this decision and his appellate rights but did not appeal the May 2009 rating decision or submit material evidence within one year of the notification of the decision.  Therefore, the decision is final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009); currently, 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).  

The evidence received since the May 2009 rating decision includes evidence that is both new and material to the claims.  See 38 C.F.R. § 3.156.  Specifically, this evidence includes May 2017 testimony from the Veteran where he asserted that his hypertension was secondary to his service-connected PTSD.  The Veteran noted that when he is angry his blood pressure readings are higher.  The new evidence raises a reasonable possibility of substantiating the claim as it addresses a possible link between the Veteran's hypertension and service, and therefore addresses one of the reasons for the previous denial.  Such evidence is presumed credible solely for the purpose of determining whether new and material evidence has been submitted.  See Justus, 3 Vet. App. at 513. 

Accordingly, the claim for service connection for hypertension, to now include as secondary to service connected PTSD, is reopened and will be considered on the merits.  

Increased Spousal Benefit

The record reflects that the Veteran was awarded SMC in July 2005 by reason of his spouse being in need of aid and attendance.  See 38 U.S.C.A. § 1115(1)(E); 38 C.F.R. § 3.351(a)(2).  In June 2011, the Veteran requested an increase in the amount of compensation benefits he was receiving for his spouse.  However, the Board notes that the Veteran is already in receipt of the maximum benefit available for the aid and attendance of his spouse, and there are no VA regulations which allow for a higher level of aid and attendance for spouses of veterans.  Id.  There is also no housebound benefit available to living spouses of veterans.  

Accordingly, the Veteran's claim for an increase in benefits he is receiving for his spouse must be denied as he is receiving the maximum benefit available for the aid and attendance of his spouse.   


ORDER

New and material evidence having been received, the claim for service connection for hypertension is reopened, and to this extent only, the appeal is granted.

Entitlement to a level of spousal benefits higher than aid and attendance is denied.



REMAND

While the Board regrets further delay, remand is required to secure a VA examination and opinion as to the etiology of the Veteran's hypertension.  

The Veteran contends that his hypertension is secondary to his service-connected PTSD, as well as due to Agent Orange exposure.  The Veteran has not been afforded a VA examination for compensation purposes for his hypertension.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim. 

Here, the evidence includes a current diagnosis of hypertension.  Also, the Veteran's service personnel and treatment records verify active service during the Vietnam War, in the Republic of Vietnam.  Therefore, he is presumed to have been exposed to herbicide agents.  The law presumes service connection for many disabilities for Veterans who were so exposed.  See 38 C.F.R. §§ 3.307, 3.309 (2016).  However, hypertension is not one of them.  Regardless, the National Academy of Sciences, Institute of Medicine has concluded that there is "limited or suggestive" evidence of an association between the exposure to herbicide agents and hypertension.  The suggestive evidence of an association is sufficient to establish an "indication" that the current disability "may be related" to herbicide exposure during service.  Thus, remand is required for an examination and medical opinion.

The Veteran also claims that his hypertension is secondary to his service-connected PTSD.  At his hearing before the undersigned in May 2017, the Veteran stated that his blood pressure rises whenever he is stressed or agitated.  As the Veteran has his own blood pressure cuff at home and checks his blood pressure daily, he is competent to make such an assertion.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  

Therefore, upon remand, the Veteran must be afforded an examination, to specifically include determining whether his hypertension was caused or aggravated by the service-connected PTSD, or whether it is due to his exposure to herbicide agents.  See McLendon, 20 Vet. App. 79; Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) (service connection based on direct causation may still be established even if the claimed disorder is not presumed to be related to herbicide exposure).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any outstanding treatment records relevant to his claim.  All identified VA records should be added to the claims file.  All other properly identified records should also be obtained if the necessary authorization to obtain the records is provided by the Veteran.  If any records are not available, appropriate action should be taken (see 38 C.F.R. § 3.159(c)-(e)), to include notifying the Veteran of the unavailability of the records.

2.  After the above development has been accomplished to the extent possible, schedule the Veteran for a VA examination to determine the nature and etiology of his hypertension.  All indicated tests and studies are to be performed.  The claims folder should be made available to the examiner and a detailed history should be obtained.

Following review of the claims file and examination of the Veteran, the examiner should address the following:

a)  Provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent) that the Veteran's hypertension is related to active service, to include exposure to herbicide agents.

     The mere fact that a presumption has not been established for the particular disorder at issue is not dispositive of the issue of nexus.  Consideration must still be given to the exposure and development of hypertension in this specific case, as well as to the National Academy of Sciences Institute of Medicine finding that there is "limited or suggestive" evidence of an association between the exposure to herbicide agents and hypertension (which does not rule out a connection).

 b) The examiner should also provide an opinion     regarding whether it is at least as likely as not (i.e., probability of 50 percent) that the Veteran's hypertension is due to or aggravated (i.e., worsened) beyond the natural progress by the Veteran's service-connected PTSD.

A rationale for all opinions expressed should be provided

3.  After completing the above actions, and any other development deemed necessary, the AOJ should readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


